DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 08/17/2020, Applicants amended claims 1, 3, 8-9,  12, 14-15, cancelled claims 2, 4-7 and 16 and added claims 21-28 in the response filed 11/17/2020.
Claim(s) 1, 3, 8-15 and 19-28 are pending examination.
Response to Arguments
Applicants’ amendments to Fig. 4 has overcome the previous drawing objection, as set forth in page 3 of the 01-12-2018 OA.
Applicants’ amendments to claim 16 has overcome the previous 35 USC § 112 claim rejection, as set forth in pages 3-4 of the 01-12-2018 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
17. 
18. 
Reasons for Allowance
Claims 1, 3, 8-15 and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, isolation regions defining an active region having a first P-type ion concentration in a substrate; a gate structure disposed in the substrate; and an ion implantation region having a second P-type ion concentration in the active region below the gate structure to increase a threshold voltage of a channel region of the gate structure, wherein the gate structure comprises: a gate dielectric layer conformally disposed on inner sidewalls of a gate trench; and a lower gate electrode directly disposed on the gate dielectric layer, and an upper gate electrode directly disposed on the lower gate electrode, wherein: the lower gate electrode has a relatively lower work function than the upper gate electrode, the lower gate electrode includes polysilicon doped with an N-type ion for lowering the threshold voltage of the channel region of the gate structure, the upper gate electrode includes titanium nitride, and the lower gate electrode has a relatively higher resistance than the upper gate electrode.
Claims 3 and 8-10 are allowed, because they depend from the allowed claim 1.  
Independent claim 12 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 12, isolation regions defining an active region in a substrate; a gate structure disposed in the substrate; and an ion implantation region in the active region below the gate structure to increase a threshold voltage of a channel region of the gate structure, wherein the gate structure comprises: a gate dielectric layer conformally disposed on inner sidewalls of a gate trench; and a lower gate electrode directly disposed on the gate dielectric layer-, an intermediate gate electrode directly disposed on the lower gate electrode, and an upper gate electrode directly disposed on the intermediate gate electrode, wherein the lower gate electrode has a relatively lower work function than the intermediate gate electrode, the intermediate gate electrode has a relatively lower work function than the upper gate electrode, and the upper lower gate electrode has a relatively lowhigher resistance than the intermediate gate electrode, the intermediate gate electrode has a relatively higher resistance than the upper gate electrode, the lower gate electrode includes polysilicon doped with an N-type ion for lowering the threshold voltage of the channel region of the gate structure, the intermediate gate electrode includes titanium nitride, and wherein the upper gate electrode includes a metal.
Claims 13-14 and 19-20 are allowed, because they depend from the allowed claim 12.  
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, isolation regions defining an active region having a first P-type ion concentration in a substrate; a gate structure disposed in the substrate; and an ion implantation region having a second P-type ion concentration in the active region below the gate structure, wherein the ion implantation region increases a threshold voltage of a channel region of the gate structure, wherein the gate structure comprises: a gate dielectric layer conformally disposed on inner sidewalls of a gate trench; and a lower gate electrode directly disposed on the gate dielectric layer; an upper gate electrode disposed on the lower gate electrode; and a capping gate electrode disposed on the upper gate electrode, wherein the lower gate electrode, the upper gate electrode, and the capping gate electrode are conductors.
Claims 22-28 are allowed, because it depends from the allowed claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895